18-23408-rdd     Doc 106     Filed 02/06/20     Entered 02/06/20 19:59:15        Main Document
                                               Pg 1 of 8


Paul H. Aloe
David N. Saponara
KUDMAN TRACHTEN ALOE LLP
Empire State Building
350 Fifth Avenue, 68th Floor
New York, New York 10118
Tel: (212) 868-1010
Fax: (212) 868-0013
Email: paloe@kudmanlaw.com
        dsaponara@kudmanlaw.com

Attorneys for Trendi Homes Parties

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                    Confirmed Chapter 11
34 HOLDING CORP,
                                                    Case No. 18-23408 (RDD)
                       Debtor-in-Possession.


           OBJECTION AND MEMORANDUM IN OPPOSITION TO
  PLAN ADMINISTRATOR’S MOTION FOR CONTEMPT (Docket Nos. 60, 76, and 99)

         Trendi Homes LLC d/b/a Trendihomes.com (“Trendi Homes”), Genoa Sampson a/k/a Gigi

Fortune, a/k/a Genea Sampson (“G. Sampson”), and Jazzy Sampson a/k/a Jazzy Fortune (“J.

Sampson” and, together with Trendi Homes and G. Sampson, the “Trendi Homes Parties”), by

their attorneys, Kudman Trachten Aloe LLP, respectfully object to the motion of the plan

administrator, 34 W 128 Funding, Inc. (the “PA”), seeking to hold them in civil contempt.

         As demonstrated herein, and as not really disputed, the Trendi Homes Parties have

complied with the Court’s orders and, under applicable Second Circuit standards, there is no basis

to punish them for contempt, hold them liable for legal fees, award sanctions against them, or

otherwise grant the PA any of the relief requested in the motion. Indeed, on the latest application,

the PA concedes that the Trendi Homes Parties vacated the subject property “[o]n August 4th or
18-23408-rdd         Doc 106      Filed 02/06/20       Entered 02/06/20 19:59:15               Main Document
                                                      Pg 2 of 8


5th”1—i.e., before the Court even heard the first contempt motion on August 6, 2019—and have

produced all the documents required in the Court’s order dated August 9, 2019 (Docket No. 69).2

This is not a situation where contempt sanctions are required to compel compliance with the

Court’s order—the PA has already conceded the Trendi Homes Parties’ compliance.

           Moreover, the specific items of monetary relief that the PA is asking the Court to order—

legal fees, utilities bills, and use and occupancy for the subject property—relate almost exclusively

to the time period preceding the first contempt motion and have nothing whatsoever to do with the

Trendi Homes Parties’ compliance with the Court’s August 9 order to produce documents. The

PA’s attempt to recover these sums from the Trendi Homes Parties on this motion amounts to an

improper attempt to seek reargument of this Court’s earlier order, in which it expressly stated that

“[t]he Court does not find the Trendi Homes Parties in contempt of the Confirmation Order.”3

           Even more troubling, the monetary relief that the PA is seeking to obtain against the Trendi

Homes Parties as civil contempt sanctions is the exact same relief sought in the PA’s recently

commenced adversary proceeding against the Trendi Homes Parties, Jeffrey I. Klein (the debtor’s

principal), and Mr. Klein’s associates (Keith J. Stile and Kenneth Rudolph) (Docket No. 97). To

the extent that the PA believes it has any claims at all (and we respectfully submit that it does not

as against the Trendi Homes Parties), those claims should be resolved in the adversary proceeding

and not on an improperly brought and woefully unsupported motion for civil contempt sanctions.




1
 Statement in Support of Award of Legal Fees, Costs and Sanctions on Motions For Contempt Filed By Plan
Administrator (Docket No. 99) (“PA Statement”) ¶ 4.
2
    PA Statement ¶¶ 14–19, 22.
3
 Local Bankruptcy Rule 9023-1 provides that “[a] motion for reargument of a court order determining a motion
must be served within fourteen (14) days after the entry of the Court’s order determining the original motion.” The
PA never moved for reargument of the Court’s August 9 order.



                                                         2
18-23408-rdd     Doc 106     Filed 02/06/20    Entered 02/06/20 19:59:15         Main Document
                                              Pg 3 of 8


                            LEGAL STANDARD FOR CONTEMPT

       The standards for contempt in this Circuit are well established. As the Second Circuit

instructed in King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995)

       In analyzing a contempt order, we recognize that such an order is a “potent
       weapon,” International Longshoremen’s Ass’n v. Philadelphia Marine Trade
       Ass'n, 389 U.S. 64, 76, 88 S.Ct. 201, 208, 19 L.Ed.2d 236 (1967), to which courts
       should not resort “where there is a fair ground of doubt as to the wrongfulness of
       the defendant's conduct,” California Artificial Stone Paving Co. v. Molitor, 113
       U.S. 609, 618, 5 S.Ct. 618, 622, 28 L.Ed. 1106 (1885). A contempt order is
       warranted only where the moving party establishes by clear and convincing
       evidence that the alleged contemnor violated the district court’s edict. See Hart
       Schaffner & Marx v. Alexander’s Dep’t Stores, Inc., 341 F.2d 101, 102 (2d
       Cir.1965) (per curiam). More specifically, a movant must establish that (1) the order
       the contemnor failed to comply with is clear and unambiguous, (2) the proof of
       noncompliance is clear and convincing, and (3) the contemnor has not diligently
       attempted to comply in a reasonable manner. See New York State Nat’l Org. for
       Women v. Terry, 886 F.2d 1339, 1351 (2d Cir.1989), cert. denied, 495 U.S. 947,
       110 S.Ct. 2206, 109 L.Ed.2d 532 (1990).

See also Latino Officers Ass’n City of New York, Inc. v. City of New York, 558 F.3d 159 (2d Cir.

2009). “In the context of civil contempt, the clear and convincing standard requires a quantum of

proof adequate to demonstrate ‘reasonable certainty’ that a violation occurred.” Levin v. Tiber

Holding Corp., 277 F.3d 243, 250 (2d Cir. 2002) (citation omitted). “Any doubts whether the

requirements have been met in a particular case must be resolved in favor of the party accused of

the civil contempt.” In re Markus, 607 B.R. 379, 395 (Bankr. S.D.N.Y. 2019).

       Where a party takes substantial steps to comply with a court’s order and does comply with

that order, civil contempt sanctions are not warranted. See Latino Officers Ass’n City of New York,

Inc., 558 F.3d at 165. That is because “[c]ivil contempt is a ‘potent weapon,’ which courts should

not employ ‘where there is a fair ground of doubt as to the wrongfulness of the defendant’s

conduct.’” Ecopetrol S.A. v. Offshore Expl. & Prod. LLC, 172 F. Supp. 3d 691, 698 (S.D.N.Y.

2016) (citation omitted).




                                                3
18-23408-rdd         Doc 106    Filed 02/06/20    Entered 02/06/20 19:59:15       Main Document
                                                 Pg 4 of 8


           “While bankruptcy courts can impose compensatory sanctions for civil contempt, a bad

faith finding is required when a court imposes attorney’s fees as a sanction . . . .” In re JJE & MM

Grp. LLC, 692 F. App’x 43, 45 (2d Cir. 2017) (internal quotations and citations omitted). The

threshold for a bad faith finding sufficient to warrant awarding attorneys’ fees as civil contempt

sanctions is exceedingly high. For example, the Supreme Court has explained that a court may

assess attorneys’ fees as contempt sanctions if it “finds ‘that fraud has been practiced upon it, or

that the very temple of justice has been defiled’” Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991)

(quoting Universal Oil Prod. Co. v. Root Ref. Co., 328 U.S. 575, 580 (1946)).

           It is the PA’s obligation to prove the elements of civil contempt by clear and convincing

evidence. The PA’s submissions do not come close to meeting this burden.

      THE TRENDI HOMES PARTIES DILIGENTLY COMPLIED WITH THE ORDER

           At the outset, the Trendi Homes Parties do not dispute that the Court’s August 9 order is

clear and unambiguous. The Court directed the Trendi Homes Parties “to disclose and turn over to

the Plan Administrator all of their books and records pertaining to the Property” (Docket No. 69 ¶

5), so that is what the Trendi Homes Parties did. The PA’s recent statement confirms that the

Trendi Homes Parties complied with the Court’s directive, expressly limiting its complaint to the

number of days it took them to complete their production.4 However, the standard for contempt in

the Second Circuit is not whether the Trendi Homes Parties failed to strictly comply but whether

they failed to “diligently attempt[] to comply in a reasonable manner.” King, 65 F.3d at 1058. The

PA has not presented any evidence to prove by clear and convincing evidence that that the Trendi

Homes Parties did not make diligent and reasonable efforts to comply with the August 9 order.




4
    PA Statement ¶ 25.



                                                   4
18-23408-rdd         Doc 106      Filed 02/06/20      Entered 02/06/20 19:59:15                Main Document
                                                     Pg 5 of 8


           The truth is that the Trendi Homes Parties have done everything in their power to comply

with the Court’s directives—even before the Court issued the August 9 order and before they

engaged counsel to assist them in this matter. The Court need look no further than the PA’s

counsel’s own statements to the Court to find proof of their consistent good faith efforts since first

learning about the existence of this bankruptcy case in mid-July 2019.

           During the August 6, 2019, hearing on the PA’s original contempt motion (Docket No. 60),

the PA’s counsel, Mr. Ravert, advised the Court that G. Sampson “emailed [him] a number of

times, probably five, six times, each time demonstrating further and further kind of cooperation”

with the PA’s demand to vacate the subject property (Docket No. 73 at 3:22–25). Mr. Ravert

continued: “First, it was 30 days, we’ll be out, then it was a little less than that, a little less than

that, and then the most recent one was we will be totally out of the building by August 4th” (Id. at

3:25–4:3). After noting that the Trendi Homes Parties had “cleared everything out with the

exception of a bed” and “waiv[ed] any rights of possession” to any remaining personal property,

Mr. Ravert characterized G. Sampson’s efforts as “obviously a huge step forward and gets us very

far along the way” (Id. at 4:9–19).5 Thus, far from defying the PA’s demand to vacate the subject

property, the Trendi Homes Parties expedited their efforts and managed to vacate within one week

of the PA’s filing the first contempt motion on July 29, 2019.

           Mr. Ravert further acknowledged during the August 6 hearing that Trendi Homes Parties

“seem naive about the court system” and “seem to be naive about this process” (Id. 5:25–6:2).

Despite their naiveté—and without the assistance of counsel—the Trendi Homes Parties began

producing documents to the PA’s counsel in early September 2019.6 As the PA correctly notes,



5
 Notably, Mr. Ravert said nothing of the condition of the subject property during the August 6 hearing, although the
PA now claims that the Trendi Homes Parties “left it filthy inside and out.” PA Statement ¶ 4.
6
    PA Statement ¶ 14.


                                                         5
18-23408-rdd         Doc 106   Filed 02/06/20    Entered 02/06/20 19:59:15       Main Document
                                                Pg 6 of 8


the Trendi Homes Parties did not engage counsel until late September 2019,7 after which they

promptly produced additional documents and worked with the PA’s counsel to ensure the

production was complete, going so far as to provide certifications attesting to their completeness.8

           These facts—which come from the PA’s statement and therefore cannot credibly be

disputed—make clear that the Trendi Homes Parties’ efforts to comply with the August 9 order

were both diligent and reasonable. Accordingly, there is no basis for the PA’s motion seeking to

hold them in contempt based solely on brief delay in completing their production.

            THE REQUESTED CIVIL CONTEMPT SANCTIONS ARE IMPROPER

           Even if the Court finds that the PA has met its burden to prove the elements of civil

contempt by clear and convincing evidence, awarding the PA sanctions against the Trendi Homes

Parties would be improper. “[T]he sanctions for civil contempt serve two purposes: to coerce future

compliance and to remedy any harm past noncompliance caused the other party.” Weitzman v.

Stein, 98 F.3d 717, 719 (2d Cir. 1996). Issuing civil contempt sanctions against the Trendi Homes

Parties under the circumstances here would serve neither purpose.

           First, as the PA admits, the Trendi Homes Parties have fully complied with the Court’s

August 9 order directing them to turn over documents, and there are no outstanding obligations for

which the Court needs to “coerce future compliance.” Second, the PA has utterly failed to

demonstrate by any measure—let alone by clear and convincing evidence—that the modest delay

in receiving the Trendi Homes Parties’ documents has harmed the post-confirmation estate.

Indeed, none of the components of monetary relief that that PA is asking the Court to order have

any relation to the Trendi Homes Parties’ delayed compliance with the Court’s August 9 order.



7
    PA Statement ¶ 15.
8
    PA Statement ¶¶ 16–18.



                                                  6
18-23408-rdd         Doc 106      Filed 02/06/20       Entered 02/06/20 19:59:15                Main Document
                                                      Pg 7 of 8


           The Con Edison bills, water and sewer charges, cleanup and locksmith services, and use

and occupancy that PA is asking this Court to order the Trendi Homes Parties to pay all relate to

the PA’s contention that the Trendi Homes Parties violated the Confirmation Order—a contention

that this Court expressly rejected in the August 9 order, where it found that the Trendi Homes

Parties were not in contempt of the Confirmation Order. Moreover, the claims in the PA’s recently

commended adversary proceeding seek to recover the same alleged damages, although not

exclusively against the Trendi Homes Parties. Either way, the PA cannot explain how any of these

charges relate to the Trendi Homes Parties’ alleged failure to diligently and reasonably comply

with the August 9 order, which merely directed the Trendi Homes Parties to produce documents.

           The PA’s request for an award of more than $20,000.00 in legal fees against the Trendi

Homes Parties9 is even more egregious. As noted above, the Court cannot award attorneys’ fees

as sanctions for civil contempt unless the PA proves that the Trendi Homes Parties acted in bad

faith. In re JJE & MM Grp. LLC, 692 F. App’x at 45. The PA has not presented any such evidence.

To the contrary, the PA concedes that the Trendi Homes Parties have complied with the August 9

order. Moreover, the majority of the legal fees that the PA is seeking to recover are unrelated to

the contempt motion and the Trendi Homes Parties’ compliance with the August 9 order.

           For example, the PA is seeking payment for approximately fifteen hours of work focused

exclusively on researching, drafting, and filing the adversary proceeding complaint (Docket No.

99-2 at 8). Putting aside that the Trendi Homes Parties are not the only defendants named in the

adversary proceeding,10 the PA’s commencement of the adversary proceeding is entirely




9
    PA Statement ¶ 24.
10
   Indeed, the Trendi Homes Parties are not even the primary targets of the adversary proceeding, given the PA’s
allegations concerning the existence of a conspiracy amongst Messrs. Klein, Stiles, and Rudolph (Docket No. 97 ¶¶
20–21) and Mr. Klein’s false representations to the Court in documents filed under penalty of perjury (Id. ¶¶ 24, 26).



                                                          7
18-23408-rdd     Doc 106      Filed 02/06/20    Entered 02/06/20 19:59:15          Main Document
                                               Pg 8 of 8


disconnected from the issue of whether the Trendi Homes Parties complied with the Court’s

August 9 order directing them to produce documents. In any event, the PA is seeking to recover

the exact same legal fees in the adversary proceeding complaint (Docket No. 97).

       In sum, the aim of the PA’s contempt motion is not to compel compliance with the August

9 order or to compensate the post-confirmation estate for non-compliance. The Trendi Homes

Parties’ compliance with the August 9 order is conceded, and there is no evidence demonstrating

that the post-confirmation estate suffered any harm from the Trendi Homes Parties’ brief delay in

completing their production. What the PA is really is asking the Court to do is overrule its prior

determination that the Trendi Homes Parties were not in contempt of the Confirmation Order so

that the PA may expedite the relief that it is seeking in the adversary proceeding. This is a patently

improper attempted use of the “potent weapon” of contempt, one that the Court ought not to

countenance.

                                          CONCLUSION

       For the reasons explained above, the Trendi Homes Parties respectfully submit that the

Court should deny the PA’s motion for contempt.

Dated: New York, New York
       February 6, 2020
                                       By:     _______________________
                                               Paul H. Aloe
                                               David N. Saponara
                                               KUDMAN TRACHTEN ALOE LLP
                                               Empire State Building
                                               350 Fifth Avenue, 68th Floor
                                               New York, New York 10118
                                               Tel: (212) 868-1010
                                               Fax: (212) 868-0013
                                               Email: paloe@kudmanlaw.com
                                                       dsaponara@kudmanlaw.com

                                               Attorneys for Trendi Homes Parties




                                                  8
